Name: 93/382/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 30 June 1993 appointing Vice-Presidents of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1993-07-07

 Avis juridique important|41993D038293/382/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 30 June 1993 appointing Vice-Presidents of the Commission of the European Communities Official Journal L 164 , 07/07/1993 P. 0011 - 0011 Finnish special edition: Chapter 1 Volume 3 P. 0028 Swedish special edition: Chapter 1 Volume 3 P. 0028 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 30 June 1993 appointing vice-presidents of the Commission of the European Communities(93/382/Euratom, ECSC, EEC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 14 thereof, Having regard to the Decision of the Representatives of the Governments of the Member States of the European Communities of 21 December 1992 appointing members of the Commission of the European Communities (1), Whereas Article 14 of the above Treaty will be repealed upon entry into force of the Treaty on European Union signed in Maastricht on 7 February 1992 and the new Article 11 of the Treaty established the European Coal and Steel Community, the new Article 161 of the Treaty establishing the European Community and the new Article 130 of the Treaty establishing the European Atomic Energy Community, enabling the Commission to appoint one or two vice-presidents from among its members, will apply; Whereas the persons designated by this Decision should be appointed vice-presidents of the Commission as from 1 July 1993 until the entry into force of the Treaty on European Union or until 5 January 1995 at the latest, HAVE DECIDED AS FOLLOWS: Sole Article The following are hereby appointed vice-presidents of the Commission of the European Communities as from 1 July 1993 until the entry into force of the Treaty on European Union signed in Maastricht on 7 February 1992 or until 5 January 1995 at the latest: - Dr Martin BANGEMANN, - The Right Honourable Sir Leon BRITTAN QC, - Mr Henning CHRISTOPHERSEN, - Mr Manuel MARÃ N GONZÃ LEZ, - Professor Antonio RUBERTI, - Mr Karel VAN MIERT. Done at Brussels, 30 June 1993. The president G. RIBERHOLDT (1) OJ No L 2, 6. 1. 1993, p. 5.